Opinion by
Beatty, J.
I concur in the present opinion, because the complaint alleges that the note and mortgage were not paid when the suit was brought, and that nothing had been paid thereon, except the certain sums credited on the back of the note. It also alleges a regular assignment of the note and mortgage to plaintiff.
The answer admits the execution and assignment of note and mortgage, and does not allege that the note was paid or discharged before assignment. The answer does not pretend to set up any defense to the entire note, but simply attempts to show that the judgment should not exceed $550. Defendants have no right to complain that judgment has gone against them and their property for that which they, at least, indirectly admit to be due and a lien on the premises mortgaged. At the same time, it would appear from the findings of facts that the defendants had a good legal defense to the entire note and mortgage, if it had been properly set up. If the facts are as they seem to be shown by the findings, plaintiff’s assignor had a good cause of action for money loaned to defendants, but none on the note and mortgage. No injustice or wrong, however, is done the defendants by ordering the sale of the property. They are only made to pay what they owe. There is certainly no' moral wrong done in making the property responsible under the peculiar circumstances of this case. The money was advanced without interest to remove a much heavier and more burdensome incumbrance from the property.
If there was any legal objection to this sale, the defendant has failed to set it up, and cannot complain. ,